                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION

LORRAINE D. BLACK,                          )
                                            )
                      Plaintiff,            )
                                            )
vs.                                         )      Case No. 18-06151-CV-SJ-ODS
                                            )
THE RESULTS COMPANIES,                      )
                                            )
                      Defendant.            )

      ORDER (1) GRANTING DEFENDANT’S MOTION TO DISMISS, (2) DENYING
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT WITHOUT PREJUDICE,
          AND (3) DENYING AS MOOT DEFENDANT’S MOTION TO STRIKE
       Pending are Defendant’s Motion to Dismiss Plaintiff’s Claims Under the Missouri
Human Rights Act (Doc. #10), Plaintiff’s Motion for Summary Judgment (Doc. #16), and
Defendant’s Motion to Strike Plaintiff’s Motion (Doc. #17). For the following reasons,
Defendant’s motion to dismiss is granted, Plaintiff’s motion for summary judgment is
denied without prejudice, and Defendant’s motion to strike is denied as moot.


                                    I.     BACKGROUND
       Plaintiff Lorraine Black, who is proceeding pro se, initiated this matter. In her
Complaint, Plaintiff alleges claims against Defendant The Results Companies under Title
VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with Disabilities Act (“ADA”),
and the Missouri Human Rights Act (“MHRA”). Doc. #5, at 3-4. Defendant filed a motion
to dismiss Plaintiff’s claims under the MHRA. In response to Defendant’s motion, Plaintiff
filed a motion for summary judgment. Defendant then moved to strike Plaintiff’s motion.


                                     II.    DISCUSSION
             A.     Defendant’s Motion to Dismiss Plaintiff’s MHRA Claims
       Defendant moves to dismiss Plaintiff’s MHRA claims because she failed to timely
file charge of discrimination that satisfies the MHRA’s statutory requirements, and she was
never issued a notice of right to sue for her MHRA claims. As a general principle, before
filing a lawsuit under the MHRA, a plaintiff must first exhaust administrative remedies by
timely filing an administrative complaint, and adjudicating the claim through the Missouri
Commission on Human Rights (“MCHR”) or obtaining a right-to-sue letter. Alhalabi v. Mo.
Dep’t of Nat. Res., 300 S.W.3d 518, 524 (Mo. Ct. App. 2009) (citation omitted). “The
doctrine of exhaustion of remedies is a jurisdictional requirement.” Id.; Mo. Rev. Stat. §
213.075.1.
       Plaintiff filed a charge with the Equal Employment Opportunity Commission
(“EEOC”) (Doc. #5-1, at 3), and the EEOC issued a right to sue letter to her (Doc. #5-1, at
1). While that charge indicates it was dually filed with the MCHR, the charge was not
signed or verified as required by Missouri law. Mo. Rev. Stat. § 213.075.1 (requiring a
complainant to sign and file a verified complaint in writing); 8 C.S.R. § 60-2.025(2)
(requiring every charge “be in writing, signed and verified by being sworn to before a
notary public….). Plaintiff was informed of this requirement in August 2018, when the
MCHR sent her a letter stating an “electronic signatures do not satisfy the complaint-filing
requirements,” and the MHCR “need[s] a physical signature from [Plaintiff] on the
complaint form before it can be considered filed with the MCHR.” Doc. #16-1, at 1.
       Plaintiff points to a charge she purportedly signed on October 9, 2018 (Doc. #16-1,
at 2), but the charge is not verified, as required by Missouri law. And there is no indication
the charge was filed with and accepted by the MCHR. In fact, on October 24, 2018, the
MCHR terminated its proceedings. Doc. #16-1, at 3. Nonetheless, the MCHR did not
issue Plaintiff a right to sue letter. Id. Because Plaintiff did not exhaust administrative
remedies with regard to her MHRA claims, she cannot litigate those claims in court.
Alhalabi, 300 S.W.3d at 524. Accordingly, the Court grants Defendant’s motion to dismiss
Plaintiff’s MHRA claims.


                     B.     Plaintiff’s Motion for Summary Judgment
       In response to Defendant’s motion to dismiss, Plaintiff filed a motion for summary
judgment.1 Pursuant to Rule 56 of the Federal Rules of Civil Procedure, “[a] party may
move for summary judgment, identifying each claim or defense…on which summary

1
  Plaintiff seeks summary judgment on her “claim that 2 U.S.C. 441e, violates my rights
under the First Amendment.” Doc. #16, at 1, 3. She also asks the Court to declare “2
U.S.C. 441e is unconstitutional…” Id. at 3. Plaintiff does not allege a First Amendment
claim or cause of action under 2 U.S.C. § 441e, which pertains to foreign nationals’
campaign contributions. Plaintiff cannot seek summary judgment on unalleged claims.

                                               2
judgment is sought.” Fed. R. Civ. P. 56(a). When moving for summary judgment, the
movant asserting a fact is genuinely undisputed must support that assertion by “citing to
particular parts of materials in the record.” Fed. R. Civ. P. 56(c)(1)(A). Inadmissible
evidence may not be used to support a motion for summary judgment. Fed. R. Civ. P.
56(c)(1)(B); Brooks v. Tri-Sys., Inc., 425 F.3d 1109, 1111 (8th Cir. 2005) (citation omitted).
In addition, the Court’s Local Rules require a party’s brief in support of a summary
judgment motion include “a concise statement of uncontroverted facts,” and “[e]ach fact
must be set forth in a separately numbered paragraph and supported in accordance with
Fed. R. Civ. P. 56(c).” L.R. 56.1(a). The suggestions in support of a motion for summary
judgment must also include the “applicable law.” L.R. 7.0(a). Plaintiff’s motion fails to
comply with the Federal Rules of Civil Procedure and the Court’s Local Rules. For this
reason, the Court denies Plaintiff’s motion for summary judgment without prejudice.2


                           C.      Defendant’s Motion to Strike
        Defendant moved to strike Plaintiff’s motion for summary judgment. Because the
Court is denying Plaintiff’s motion for summary judgment, Defendant’s motion is rendered
moot.


                                    III.   CONCLUSION
        For the foregoing reasons, Defendant’s motion to dismiss Plaintiff’s MHRA claims is
granted, Plaintiff’s motion for summary judgment is denied without prejudice, and
Defendant’s motion to strike Plaintiff’s motion for summary judgment is denied as moot.


IT IS SO ORDERED.


                                                  /s/ Ortrie D. Smith
DATE: January 22, 2019                            ORTRIE D. SMITH, SENIOR JUDGE
                                                  UNITED STATES DISTRICT COURT




2
  Plaintiff’s motion for summary judgment also asked for a “settlement hearing,” but it is
unclear what particular relief she seeks. To the extent Plaintiff was seeking relief in the
form of a “settlement hearing,” that request is denied.

                                              3
